Citation Nr: 0616304	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  01-03 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than May 23, 2000 
for the award of a 100 percent rating for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968.

This case comes before the Board of Veterans´ Appeals (Board) 
on appeal from a July 2000 decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted a 100 percent rating for PTSD, and 
assigned an effective date of award to May 23, 2000.  In 
September 2002, the veteran testified at a travel board 
hearing chaired by C.W. Symanski who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7102(b), and who is the Veterans Law Judge responsible for 
making a final determination in this case.  The case was 
remanded by the Board in July 2003 for further development.  
The Board issued a decision in this case in December 2004 
that was vacated and remanded pursuant to a November 1, 2005 
decision by the United States Court of Appeals for Veterans 
Claims.

The Board notes that additional issues of whether new and 
material evidence has been submitted to reopen claims of 
entitlement to service connection for lumbar spine 
disability, chronic obstructive pulmonary disease and skin 
rash of the groin was subject to a prior Board remand dated 
December 2004.


REMAND

The veteran reportedly has been in receipt of disability 
benefits from the Social Security Administration (SSA) since 
at least 1996.  See VA examination report dated December 
1996.  In July 2003, the Board directed that all medical and 
legal documents pertaining to the veteran's application for 
SSA disability benefits be obtained and associated with the 
claims folder.  On August 22, 2003, SSA forwarded records to 
VA.  The terms of a Joint Motion for Remand require that VA 
contact SSA again and request them to forward all legal and 
medical documents in their possession.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following action:

1.  Contact the veteran and request the following:
      a) any documentation that he may possess 
regarding his award of disability benefits from 
SSA; and
      b) any additional evidence and/or information 
in his possession that he deems relevant to his 
claim of entitlement to an effective date earlier 
than May 23, 2000 for the award of a 100 percent 
rating for PTSD.

2.  Obtain the following records and information 
in the possession of a federal agency:
      a) obtain from SSA all medical and legal 
documents pertaining to the veteran's award of 
disability benefits since 1996; and
      b) obtain verification from SSA that all 
medical and legal documents in their possession 
have been forward to VA.

3.  Thereafter, readjudicate the claim.  If any 
benefit sought on appeal remains denied, the 
veteran and his representative should be provided 
with a supplemental statement of the case (SSOC).  
An appropriate period of time should be allowed 
for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


